



Exhibit 10.2


International Notice of Terms
Supplemental Restricted Stock Units (Stock-Settled)
To:        
BEMSID:    
Grant Date:        
The Boeing Company (the “Company”) has awarded you a Supplemental Restricted
Stock Unit award (the “Award”) pursuant to The Boeing Company 2003 Incentive
Stock Plan, as amended and restated from time to time (the “Plan”), and the
provisions contained herein (the “Notice”). Capitalized terms not otherwise
defined in this Notice shall have the meaning ascribed to them in the Plan. Your
Award is subject to the terms of the Plan. If there is any inconsistency between
the terms of this Notice and the terms of the Plan, the Plan’s terms shall
control. You are required to accept and acknowledge the terms and conditions of
the Award, through the mechanism and procedures determined by the Company, as a
condition to receiving the Award. The terms and conditions of the Award are as
follows:
1.
RSU Award. You have been awarded ___ Supplemental Restricted Stock Units
(“RSUs”). Each RSU corresponds to one share of Common Stock.

2.
RSU Account. The Company will maintain a record of the number of awarded RSUs in
an account established in your name.

3.
Vesting of RSUs. Subject to Sections 6 and 7, your RSUs will vest in three
installments of 33%, 33%, and 34% respectively on each of the first, second, and
third anniversaries of the Grant Date (or if such date(s) is not a Trading Day,
the next Trading Day) (each such date, a “Vesting Date”). As soon as reasonably
practicable following the applicable Vesting Date, you shall receive a number of
shares of Common Stock equal to the aggregate number of RSUs that vest as of
such date. Notwithstanding the foregoing, the RSUs may be settled in the form
of: (a) cash, to the extent settlement in shares of Common Stock (i) is not
standard Company practice in your country of employment (ii) is prohibited under
applicable laws, (iii) would require you, the Company or, if different, the
Related Company that employs you (the “Employer”) to obtain the approval of any
governmental and/or regulatory body in your country of residence (and country of
employment, if different), or (iii) is administratively burdensome; or (b)
shares of Common Stock, but the Company may require you to immediately sell such
shares if necessary to comply with applicable laws (in which case, you hereby
expressly authorize the Company to issue sales instructions in relation to such
shares on your behalf). If, after the grant date but prior to an applicable
Vesting Date, you transfer employment to a Related Company in another country
(you will be considered to have transferred to a Related Company if you are paid
through that Related Company’s payroll) and the Company does not settle RSUs in
shares of Common Stock in that country, the RSUs will be settled in cash.
Subject to the terms and conditions outlined under Section 6 and 7, this Award
is granted on the condition that you remain continuously employed by the Company
or a Related Company from the Grant Date through the applicable Vesting Dates.
“Trading Day” shall mean a day on which the New York Stock Exchange is open for
trading.

4.
Dividend Equivalents.

4.1 While RSUs are in your account, they will earn dividend equivalents in the
form of additional RSUs. Specifically, as of each dividend payment date for
Common Stock, your RSU account will be credited with additional RSUs (“dividend
equivalent RSUs”) equal in number to the number of shares of Common Stock that
could be bought with the cash dividends that would be paid on the RSUs in your
account if each RSU were one share of Common Stock.
4.2 The number of shares of Common Stock that could be bought with the cash
dividends will be calculated to two decimal places and will be based on the
“Fair Market Value” of a share of Common Stock on the applicable dividend
payment date. For purposes of this Award, “Fair Market Value” means the average
of the high and the low per share trading prices for Common Stock as reported by
The Wall Street Journal for the specific dividend payment date, or by such other
source as the Company deems reliable.
4.3 Dividend equivalent RSUs will vest at the same time and in the same manner
as the RSUs with which they are associated.
5.
Adjustment in Number of RSUs. The number of RSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Common Stock resulting from any stock split, combination or exchange
of Common Stock, consolidation, spin-off or recapitalization of Common Stock, or
any similar capital adjustment or the payment of any stock dividend.

6.
Termination Due to Layoff, Disability, or Death. In the event your employment is
terminated prior to the final Vesting Date by reason of layoff, disability, or
death, your unvested RSUs, including any dividend equivalent RSUs, will vest in
full. Payment for this Award will be made (i) in cash (rather than shares of
Common Stock) as soon as administratively possible, but not later than 60 days
after your termination of employment, in the event that your employment is
terminated by reason of disability or death, or (ii) in shares of Common Stock
at the same time as payment would have been made pursuant to Section 3 had your
employment not terminated prior to the applicable Vesting Date, in the event
that your employment is terminated by reason of layoff (provided, however, that
if your termination by reason of layoff results in a taxable event at the time
of termination, payment






--------------------------------------------------------------------------------





of the Award may be made in accordance with clause (i)). For purposes of this
Award, “disability” means a disability entitling you to benefits under any
long-term disability policy sponsored by the Company or a Related Company.
7.
Forfeiture Upon Other Terminations. In the event your employment is terminated
prior to the final Vesting Date for any reason (including for cause and
resignation) other than those reasons described in Section 6, all unvested RSUs
(and all associated dividend equivalent RSUs) granted hereunder shall
immediately be forfeited and canceled.

8.
Transferability. RSUs are not transferable except by will or by laws of descent
and distribution. You may designate a beneficiary to receive your Award in the
event of your death.

9.
Clawback and Forfeiture Policy.

9.1 This Award and any proceeds resulting from the vesting of this Award are
subject to the Clawback Policy adopted by the Company’s Board of Directors, as
amended from time to time (the “Policy”). The Policy provides (among other
things) that an Award may be subject to clawback and forfeiture (meaning that
the Award or proceeds thereof must be promptly returned to the Company if
already distributed, or that you will lose your entitlement to an Award if it
has not yet been distributed) in the discretion of the Committee, if the
Committee determines that you have (i) violated, or engaged in negligent conduct
in connection with the supervision of someone who violated, any Company policy,
law, or regulation that has compromised the safety of any of the Company’s
products or services and has, or reasonably could be expected to have, a
material adverse impact on the Company, the Company’s customers or the public;
or (ii) engaged in fraud, bribery, or illegal acts like fraud or bribery, or
knowingly failed to report such acts of an employee over whom you had direct
supervisory responsibility.
9.2 In addition, subject to applicable law, or except as may be otherwise
provided in the Addendum, this Award and any proceeds resulting from the vesting
of this Award are subject to clawback and forfeiture in the event you engage in
any of the following conduct, as determined by the Company or its delegate in
its sole discretion, prior to the second anniversary of the later of the final
Vesting Date or receipt of payment of the Award: you (i) plead or admit to, are
convicted of, or are otherwise found guilty of a criminal or indictable offense
involving theft, fraud, embezzlement, or other similar unlawful acts against the
Company or against the Company’s interests; (ii) directly or indirectly engage
in competition with any aspect of Company business with which you were involved
or about which you gained Company proprietary or confidential information; (iii)
induce or attempt to induce, directly or indirectly, any of the Company’s
employees, representatives or consultants to terminate, discontinue or cease
working with or for the Company, or to breach any contract with the Company, in
order to work with or for, or enter into a contract with, you or any third
party; (iv) disparage or defame the Company or its products or current or former
employees, provided that this clause shall not be construed to prohibit any
individual from reporting, in good faith, suspected unlawful conduct in the
workplace; or (v) take, misappropriate, use or disclose Company proprietary or
confidential information. Clawback can, if possible and where permitted by local
law, be made by deducting payments that will become due in future (including
salary, bonuses, or share awards). Your acceptance of this Award shall
constitute your acknowledgement and recognition that your compliance with this
Section 9 is a condition for your receipt of this Award. For purposes of this
Section 9, the Company shall include the Company and all Related Companies.
9.3 Nothing in this Section 9 will apply to legally protected communications to
government agencies or statements made in the course of sworn testimony in
administrative, judicial or arbitral proceedings.
10.
Tax Withholding. Subject to the terms of the Plan and as a condition to the
grant of the RSUs, you acknowledge and agree that, regardless of any action
taken by the Company or the Employer, the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or payment of the RSUs; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. If your country of employment (and/or the country of
residence, if different) requires withholding of Tax-Related Items, then prior
to the issuance and delivery of any shares of Common Stock or cash upon the
vesting of this Award, the Company, the Employer, or any plan administrator, as
applicable: (x) shall withhold a sufficient number of whole shares of Common
Stock otherwise issuable upon the vesting of this Award that have an aggregate
Fair Market Value sufficient to pay the Tax-Related Items required to be
withheld (in which case, the cash equivalent of such withheld shares of Common
Stock shall be used to settle the withholding obligation); or (y) shall withhold
an amount from your regular salary and/or wages, or from any other amounts
payable to you, equal to the Tax-Related Items required to be withheld.

Depending on the withholding method, the Company, the Employer, or any plan
administrator, as applicable, may withhold or account for Tax-Related Items by
considering applicable statutory withholding rates, but such withholding shall
not exceed an amount of withholding based on the maximum statutory rates in your
applicable tax jurisdiction(s) (unless a lesser amount of withholding is
required to avoid the classification of this Award as a liability on the
Company’s consolidated balance sheet or other adverse accounting treatment).
In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through your regular salary and/or
wages or other amounts payable to you, no shares of Common Stock will be issued
to you and no cash payment will be made unless and until satisfactory
arrangements (as determined by the Company or its delegate) have been





--------------------------------------------------------------------------------





made by you with respect to the payment of any Tax-Related Items which the
Company determines, in its sole discretion, must be withheld or collected with
respect to this Award. If you are subject to taxation in more than one
jurisdiction, you acknowledge that the Company and/or the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. By accepting the grant of this Award, you expressly consent to the
withholding of shares of Common Stock and/or the withholding of amounts from
your regular salary and/or wages, or other amounts payable to you, as provided
for hereunder. All other Tax-Related Items related to this Award and any shares
of Common Stock or cash acquired pursuant to the vesting of this Award are your
sole responsibility.
11.
Consent to Collection, Processing and Transfer of Personal Data. The Company is
located at 100 North Riverside, Chicago, IL 60606, U.S.A. and grants RSUs under
the Plan to employees of the Company and its Related Companies in its sole
discretion. In conjunction with the Company’s grant of the RSUs under the Plan
and its ongoing administration of such awards, the Company is providing the
following information about its data collection, processing and transfer
practices (“Personal Data Activities”). In accepting the grant of the RSUs, you
expressly and explicitly consent to the Personal Data Activities as described
herein.

11.1 Data Collection, Processing and Usage. The Company collects, processes and
uses your personal data, including your name, home address, email address, and
telephone number, date of birth, social insurance number or other identification
number, salary, citizenship, job title, any Common Stock or directorships held
in the Company, and details of all RSUs or any other equity compensation awards
granted, canceled, exercised, vested, or outstanding in your favor, which the
Company receives from you. In granting the RSUs under the Plan, the Company will
collect, process and use your personal data for purposes of allocating Common
Stock and implementing, administering and managing the Plan. The Company’s legal
basis for the collection, processing and usage of your personal data is your
consent.
11.2 Stock Plan Administration Service Provider. The Company transfers your
personal data to an independent service provider based in the United States,
which assists the Company with the implementation, administration and management
of the Plan (the “Stock Plan Administrator”). In the future, the Company may
select a different Stock Plan Administrator and share your personal data with
another company that serves in a similar manner. The Stock Plan Administrator
will open an account for you to receive and trade Common Stock acquired under
the Plan. You will be asked to agree on separate terms and data processing
practices with the Stock Plan Administrator, which is a condition to your
ability to participate in the Plan.
11.3 International Data Transfers. The Company and the Stock Plan Administrator
are based in the United States. You should note that your country of residence
may have enacted data privacy laws that are different from the United States.
The Company’s legal basis for the transfer of your personal data to the United
States is your consent.
11.4 Voluntariness and Consequences of Consent Denial or Withdrawal. Your
participation in the Plan and your grant of consent is purely voluntary. You may
deny or withdraw your consent at any time. If you do not consent, or if you
later withdraw your consent, you may be unable to participate in the Plan. This
would not affect your existing employment or salary; instead, you would forfeit
the opportunities associated with the Plan.
11.5 Data Subjects Rights. You may have a number of rights under the data
privacy laws in your country of residence. For example, your rights may include
the right to (i) request access or copies of personal data the Company
processes, (ii) request rectification of incorrect data, (iii) request deletion
of data, (iv) place restrictions on processing, (v) lodge complaints with
competent authorities in your country, and/or (vi) request a list with the names
and addresses of any potential recipients of your personal data. To receive
clarification regarding your rights or to exercise your rights, you should
contact your local human resources department.
12.
Miscellaneous.

12.1 No Right to Continued Employment or Service. This Notice shall not confer
upon you any right to continuation of employment by the Company or any Related
Company nor shall this Notice interfere in any way with the Company’s or any
Related Company’s right to terminate your employment at any time, except to the
extent expressly provided otherwise in a written agreement between you and the
Company or a Related Company or as prohibited by law.
12.2 Termination Indemnities. The Award is an extraordinary item of compensation
outside the scope of your employment contract, if any. As such, the Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments to
which you may be otherwise entitled.
12.3 Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of the Award under the Plan is a one-time benefit and does not
create any contractual or other right to receive other awards or benefits in
lieu of awards in the future. Future awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the form of award, and the vesting provisions.
12.4 EU Age Discrimination Rules. If you are a local national of and employed in
a country that is a member of the European Union, the grant of this Award and
the terms and conditions governing this Award are intended to comply with the
age discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination





--------------------------------------------------------------------------------





Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of this Notice is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.
12.5 Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or other awards granted to you under
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third
party-designated by the Company.
12.6 Private Placement. The grant of the Award is not intended to be a public
offering of securities in your country of residence (and country of employment,
if different) but instead is intended to be a private placement. As a private
placement, the Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the Award is not subject to the
supervision of the local securities authorities.
12.7 English Language. You acknowledge and agree that it is your express intent
that the Notice, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If you are in a country where English is not an official language, you
acknowledge that you are sufficiently proficient in English or have the ability
to consult with an advisor who is sufficiently proficient in the English
language, so as to allow you to understand the terms and conditions of this
Notice, the Plan and any other documents related to the Award. If you have
received the Notice, the Plan or any other documents related to the RSUs
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.
12.8 Section 409A. This Award is intended to be exempt from or otherwise comply
with Section 409A of the U.S. Internal Revenue Code and the regulations and
guidance issued thereunder (“Section 409A”), and shall be interpreted and
construed consistently with such intent. If you are a Specified Employee (as
defined by the Company for purposes of Section 409A) upon your separation from
service (as defined under Section 409A), any payments that are subject to the
requirements of Section 409A and payable upon such separation from service from
shall be delayed until six months after the date of the separation from service,
to the extent required under Section 409A.
12.9 Compliance with Local Law. If you are resident or employed outside of the
United States, as a condition to the grant of the Award, you agree to repatriate
all payments attributable to the shares of Common Stock or cash acquired under
the Plan in accordance with local foreign exchange rules and regulations in your
country of residence (and country of employment, if different). In addition, you
agree to take any and all actions, and consent to any and all actions taken by
the Company and its Related Companies, as may be required to allow the Company
and its Related Companies to comply with local laws, rules and regulations in
your country of residence (and country of employment, if different). Finally,
you agree to take any and all actions as may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).
12.10 Requirements of Law. The Award and payment thereof shall be subject to,
and conditioned upon, satisfaction of all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
12.11 Addendum to Notice. Notwithstanding any provisions of this Notice to the
contrary, the Award shall be subject to such special terms and conditions for
your country of residence (and country of employment, if different), as the
Company may determine in its sole discretion and which shall be set forth in an
addendum to these terms and conditions (the “Addendum”). If you transfer your
residence and/or employment to another country, any special terms and conditions
for such country will apply to the Award to the extent the Company determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the Award and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate your transfer). In all circumstances,
the Addendum shall constitute part of this Notice.
12.12 Governing Law. All questions concerning the construction, validity and
interpretation of this Notice and the Plan shall be governed and construed
according to the laws of the State of Delaware in the United States without
regard to the application of the conflicts of laws provisions thereof, except as
may be expressly required by other applicable law or as may be otherwise
provided in the Addendum. Any disputes regarding this Award or the Plan shall be
brought only in the state or federal courts of the State of Delaware in the
United States, except as may be expressly required by other applicable law or as
may be otherwise provided in the Addendum.
12.13 Insider Trading Notice. You acknowledge that, depending on your broker’s
country of residence or where Common Stock is listed, you may be subject to
insider trading restrictions and/or market abuse laws which may affect your
ability to accept, acquire, sell or otherwise dispose of Common Stock, rights to
Common Stock or rights linked to the value of Common Stock during such times you
are considered to have “inside information” regarding the Company as defined in
the laws or regulations in your country. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities. You understand that third parties may include fellow
employees. Any restrictions under these laws or





--------------------------------------------------------------------------------





regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any restrictions and you are
advised to speak to your personal legal advisor on this matter.
12.14 Additional Requirements. The Company reserves the right to impose other
requirements on the Award, and your participation in the Plan, to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the Award and
the Plan. Such requirements may include (but are not limited to) requiring you
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing.
12.15 Agreement to Terms of Plan, Notice and Addendum. By accepting this Award,
you acknowledge that you have read and understand this Notice, the Addendum to
this Notice, and the Plan, and you specifically accept and agree to the
provisions contained therein.





--------------------------------------------------------------------------------





Addendum to
International Notice of Terms of Supplemental Restricted Stock Units
(Stock-Settled)
In addition to the terms of the Plan and the Notice, the Award is subject to the
following additional terms and conditions as set forth in this Addendum to the
extent you reside and/or are employed in one of the countries addressed herein.
All defined terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and this Notice. To the extent you transfer residence
and/or employment to another country, the special terms and conditions for such
country as reflected in this Addendum (if any) will apply to you to the extent
the Company determines, in its sole discretion, that the application of such
terms and conditions is necessary or advisable in order to comply with local
laws, rules and regulations, or to facilitate the operation and administration
of the Award and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).
Canada
1.    Clawback and Forfeiture Policy. The following provision shall replace
Section 9.2 of the Notice:
10.2. In addition, subject to applicable law, this Award and any proceeds
resulting from the vesting of this Award are subject to clawback and forfeiture
in the event you engage in any of the following conduct, as determined by the
Company or its delegate in its sole discretion, prior to the second anniversary
of the later of the final Vesting Date or receipt of payment of the Award: you
(i) plead or admit to, are convicted of, or are otherwise found guilty of a
criminal or indictable offense involving theft, fraud, embezzlement, or other
similar unlawful acts against the Company or against the Company’s interests;
(ii) directly or indirectly engage, within Canada, in competition with any
aspect of Company business with which you were directly involved or about which
you gained proprietary or confidential information during the twenty-four (24)
months before the date you engaged in such competitive activity; (iii) induce or
attempt to induce, directly or indirectly, any of the Company’s employees,
representatives or consultants, with whom you engaged on behalf of the Company
during the twenty-four (24) months before the date of such inducement, to
terminate, discontinue or cease working with or for the Company, or to breach
any contract with the Company, in order to work with or for, or enter into a
contract with, you or any third party; (iv) disparage or defame the Company or
its products or current or former employees, provided that this clause shall not
be construed to prohibit any individual from reporting, in good faith, suspected
unlawful conduct in the workplace; or (v) take, misappropriate, use or disclose
Company proprietary or confidential information. Clawback can, if possible and
where permitted by local law, be made by deducting payments that will become due
in future (including salary, bonuses, or share awards). Your acceptance of this
Award shall constitute your acknowledgement and recognition that your compliance
with this Section 9 is a condition for your receipt of this Award. For purposes
of this Section 9, the Company shall include the Company and all Related
Companies.
2.
Use of English Language.  If you are a resident of Quebec, by accepting your
RSUs, you acknowledge and agree that it is your wish that the Notice, this
Addendum, as well as all other documents, notices and legal proceedings entered
into, given or instituted pursuant to your RSUs, either directly or indirectly,
be drawn up in English.

Langue anglaise. En acceptant l’allocation de vos RSUs, vous reconnaissez et
acceptez avoir souhaité que le accord, le présent avenant, ainsi que tous autres
documents exécutés, avis donnés et procédures judiciaires intentées, relatifs,
directement ou indirectement, à l’allocation de vos RSUs, soient rédigés en
anglais.
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
NOTICE, THE PLAN AND THIS ADDENDUM.
 
Signature
 
 
Printed Name
 
 
Date

IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO THE LOCAL HR
DEPARTMENT OF THE COMPANY’S AFFILIATE IN CANADA NO LATER THAN JUNE 15, 2020.


United Kingdom
1.
Clawback and Forfeiture Policy. The following shall modify Section 9.2 of the
Notice:

Clauses (ii) and (iii) of Section 9.2 shall not apply.





--------------------------------------------------------------------------------





This Award and any proceeds resulting from the vesting of this Award are also
subject to clawback and forfeiture in the event you engage in any of the
following conduct, as determined by the Company or its delegate in its sole
discretion, within the Restricted Period: directly or indirectly, for your own
benefit or that of others, (a) be employed by or otherwise provide services to a
Competing Business which is being carried out or to be carried out in any
Restricted Territory; (b) set up or carry on a Competing Business which is being
carried out or to be carried out in any Restricted Territory; (c) solicit,
attempt to solicit, assist in soliciting, entice away, or try to entice away,
from the Company or any Related Company any Key Person; or (d) be personally
involved to a material extent in accepting into employment, recruiting,
engaging, or otherwise using the services of any Key Person. For the avoidance
of doubt, none of the restrictions contained in this Section prevent you from
holding any shares or other securities in any company or from doing anything for
which the Company has given its prior written consent. The Company encourages
you to seek such consent if necessary.
The restrictions this Section are considered by the parties to be fair and
reasonable in all circumstances. Each of the restrictions contained in this
Section, including the sub-paragraphs and sub-clauses thereof, constitutes an
entirely separate, severable and independent restriction. If any restriction is
found to be invalid this will not affect the validity or enforceability of any
of the other restrictions. It is agreed that if any such restrictions by
themselves, or taken together, are for any reason unenforceable, but would be
enforceable if part or parts of the wording were deleted, the relevant
restriction or restrictions shall apply with such deletion(s) as may be
necessary to make it or them valid and enforceable.
For the purposes of this Section, any capitalized terms shall have the following
meaning:
“Competing Business” means any business which competes with or is preparing to
compete with (a) any business carried on by the Company or any Related Company;
or (b) any business which the Company or any Related Company is proposing to
carry on and has taken material steps towards conducting; and in each of cases
(a) and (b) in respect of which business of the Company or Related Company you:
(i) had material responsibilities (including, without limitation, supervisory or
management responsibilities) or carried out material duties; or (ii) otherwise
obtained Relevant Confidential Information, in each case in the course of your
employment.
“Key Person” means any employee, director, or consultant engaged by the Company
or any Related Company who provides or has provided executive, managerial,
supervisory, financial, engineering, creative, professional, technical, account
handling, or similar services to the Company or any Related Company (a) with
whom you have had material dealings; or (b) in respect of whom you have obtained
Relevant Confidential Information about their skills, role, responsibilities,
expertise, or other Relevant Confidential Information or material nonpublic
information relevant to their potential recruitment or engagement, in each case
at any time during the course of your employment.
“Relevant Confidential Information” means information not generally known
outside the Company or any Related Company or information entrusted to the
Company or any Related Company by third parties, which may relate (by way of
example and without limitation) to inventions, formulas, patterns, devices,
methods, processes, computer technology and programming, research, development,
engineering, manufacturing, purchasing, accounting, marketing, or selling, and
may be contained (by way of example and without limitation) in materials such as
drawings, models, data, specifications, records, reports, complications, or
computer programs, and may be in the nature of unwritten knowledge or know-how,
in each case, that may or would be of value to any business which competes or is
preparing to compete with the Company or a Related Company.
“Restricted Period” means the period ending on the earlier of: (a) the second
anniversary of the later of the final Vesting Date or the payment date for the
Award; or (b) the six month anniversary of your termination of employment.
“Restricted Territory” means: (a) the United Kingdom; or (b) any other country
where the Company or a Related Company carries out business and in relation to
which you have had material responsibilities (including, without limitation,
supervisory or management responsibilities) or carried out material duties
during the course of your employment; or (c) any other country where the Company
or a Related Company carries out business and in relation to which you acquired
Relevant Confidential Information during the course of your employment.
2.
Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 10 of this Notice:

Without limitation to Section 10 of this Notice, you agree that you are liable
for all Tax-Related Items and hereby covenants to pay all such Tax-Related
Items, as and when requested by the Company, the Employer or by Her Majesty’s
Revenue and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and the
Employer against any Tax-Related Items that they are required to pay or withhold
or have paid or will pay on your behalf to HMRC (or any other tax authority or
any other relevant authority).
Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are a director or executive officer and income tax due is not
collected from or paid by you within ninety (90) days after the U.K. tax year in
which an event giving rise to the indemnification described above occurs, the
amount of any uncollected tax may constitute a benefit to you on which
additional income tax and national insurance contributions may be payable. You
acknowledge that you ultimately will be responsible for reporting and paying any
income tax due on





--------------------------------------------------------------------------------





this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contributions due on this additional benefit, which
the Company and/or the Employer may recover from you at any time thereafter by
any of the means referred to in Section 10 of this Notice.
3.
Exclusion of Claim. You acknowledge and agree that you shall have no entitlement
to compensation or damages in consequence of the termination of your employment
with the Company or any Related Company for any reason whatsoever and whether or
not in breach of contract, insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to vesting in your RSUs as a
result of such termination, or from the loss or diminution in value of your
RSUs. Upon the grant of your RSUs, you shall be deemed irrevocably to have
waived any such entitlement.

4.
Brexit. To the extent that the United Kingdom is no longer a part of the
European Union following the United Kingdom’s anticipated withdrawal from the
European Union, but the laws discussed herein still apply to the United Kingdom
for a period of time following the anticipated withdrawal, all references to the
European Union shall include the United Kingdom, unless otherwise stated in this
document.









Acknowledgement and Acceptance:
I acknowledge that I have read and understand this Notice, the Addendum, and the
Plan, and I accept and agree to the provisions contained therein.
Name:
 
 
 
 
Signature:
 
 
 
 
Date:
 






